DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered. Claims 1-3, and 5-13 are pending. Claims 8-13 have been withdrawn. Claim 4 has been canceled.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6: first recites “the first electrode and the second electrode” in line 6 and later recites “a first electrode” in line 8 and “a second electrode” in line 9. As it is taken that this is a clerical error in copy/pasting the limitations, it is interpreted that the first recitation reads as “a first electrode and a second electrode” and further recitations read “the first electrode” and “the second electrode” and all of these recitations are referring to the same first and second electrode, respectively.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation, “a sealing portion configured to bond opposite surfaces of the separator into which the first electrode is inserted with the separator interposed therebetween”. It is not clear how the first electrode is inserted into the separator such that the separator can be interposed therebetween as amended, or if the separator is supposed to interpose the sealing portion. It is not clear which components the separator is interposed between, if it is the first electrode with itself, the electrode with the sealing portion, or something else. For the sake of examination, it is interpreted to read “a sealing portion configured to bond opposite surfaces of the separator into which the first electrode is inserted therebetween” for consistency with similar recitation of the second electrode in relation to the second insertion portion of the separator. This interpretation is supported by instant figures, which shows each of the first and second electrodes interposed by pairs of opposite surfaces of the separator “15” are bonded with the electrodes “11”, “13” interposed therebetween (Instant Fig. 3). 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yageta et al., (US 20120177975 A1) hereinafter Yageta.
Regarding Claim 1, Yageta discloses an electrode assembly (Yageta [0001], embodiment in Fig. 7, [0087]-[0095]) comprising:
A separator 30X (Yageta [0089], Fig. 7) configured to include a first insertion portion “30-2” formed in a first direction (Yageta [0089], Annotated Fig. 7) and a second insertion portion “30-3” 
a first electrode “20-1” inserted into the first insertion portion created by the space between separator portions “30-1” and “30-2” (Yageta [0089], Annotated Fig. 7); 
a second electrode “10-1” inserted into the second insertion portion created by the space between separator portions “30-2” and “30-3” (Yageta [0089], Annotated Fig. 7) while the separator “30X” (specifically portion “30-2”) is disposed between the first electrode “20-1” and the second electrode “10-1” (Yageta [0089]); 
a sealing portion “36a” configured to bond opposite surfaces of separator portions “30-1” and “30-2” of the separator “30X” (Yageta [0089]) into which the first electrode “20-1” is inserted, since sealing portion “36a” seals facing surfaces “30-1”, “30-2” of separator “30X” on either sides of crease “31a”, (Yageta [0089], Annotated Fig. 7), 
wherein opposite surfaces of the separator “30X” with the second electrode “10-1” interposed therebetween at the second insertion portion between separator portions “30-2” and “30-3” is free of the sealing portion “36a”, since the second sealing portion “36b” is located on the opposite side in the X-direction at the second electrode crease “31b” to accommodate the tab of second electrode “10-1” (Yageta [0089]-[0090], Annotated Fig. 7);
and a lead tab (Yageta [0042] tab shaped leads not labeled in Fig. 7, but analogous to “27”, “17” in Fig. 1A) configured to include a first current collecting tab protruding from and connected to the rest of the plate shaped electrode “20-1” (Yageta Annotated Fig. 7), and a second current collecting tab protruding from and connected to the second electrode “10-1” (Yageta Annotated Fig. 7), 
wherein the first current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36a” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator 
wherein the second current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36b” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the second current collecting tab is drawn out in a fourth direction different from the second direction (Yageta Annotated Fig. 7, Fourth direction), 
and wherein the sealing portion “36a” is disposed on a side of the separator “30X” from which the first current collecting tab is drawn out (third direction, Yageta Annotated Fig. 7).

    PNG
    media_image1.png
    568
    717
    media_image1.png
    Greyscale

Yageta Annotated Fig. 7 (Claim 1)
Regarding Claim 2, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the separator “30X” is formed as a continuous zigzag type (Yageta [0088]) between the first electrode “20-1” and the second electrode “10-1” (Yageta Annotated Fig. 7 per claim 1 above), the separator “30X” in which the first insertion portion created by the space between separator portions “30-1” and “30-2” and the second insertion portion created by the space between separator portions “30-2” and “30-3” are alternately formed (Yageta Annotated Fig. 7 per claim 1 above).
Regarding Claim 3, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portion “36a” bonds opposite surfaces of the separator “30X” (Yageta Annotated Fig. 7 per claim 1 above) with the first electrode “20-1” interposed therebetween at the first insertion portion between separator portions “30-1” and “30-2” (Yageta [0089, Annotated Fig 7 per claim 1 above).
Regarding Claim 5, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portion “36a” bonds edges of the separator “30X” (Yageta [0089]) in which the first electrode “20-1” and the second electrode “10-1” are stacked in plural (other negative electrodes “20-2”, “20-3”, other positive electrodes “10-2” Yageta [0089], Annotated Fig. 7 per claim 1 above).
Regarding Claim 7, Yageta discloses all of the claim limitations as set forth above. Yageta further discloses wherein the sealing portions “36a” bond the separator “30X” by heat sealing (Yageta [0089]) which is thermal welding.

Regarding Claim 6, Yageta discloses an electrode assembly (Yageta [0001]) comprising:
A separator 30X (Yageta [0089], Fig. 7) configured to include a first insertion portion “30-2” formed in a first direction (Yageta [0089], Annotated Fig. 7 below) and a second insertion portion “30-3” formed in a second direction (Yageta [0089], Annotated Fig. 7), which are alternately stacked in a 
the first electrode “20-1” inserted into the first insertion portion “30-2” (Yageta [0089], Annotated Fig. 7); 
the second electrode “10-1” inserted into the second insertion portion “30-3” (Yageta [0089], Annotated Fig. 7) while the separator “30X” is disposed between the first electrode “20-1” and the second electrode “10-1” (Yageta [0089]); 
a sealing portion “36a” configured to bond opposite surfaces of the separator “30X” (Yageta [0089]) on either sides of crease “31a”, (Yageta [0089]) into which the first electrode “20-1” and second electrode “10-1” are inserted with the separator interposed therebetween (Yageta [0089], Annotated Fig. 7), 
and a lead tab (Yageta [0042] tab shaped leads “27”, “17” Fig. 1A) configured to include a first current collecting tab protruding from and connected to the rest of the plate shaped electrode “20-1” (Yageta Annotated Fig. 7), and a second current collecting tab protruding from and connected to the second electrode “10-1” (Yageta Annotated Fig. 7), 
wherein the first current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36a” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator (Yageta Annotated Fig. 7), and the first current collecting tab is drawn out in a third direction different from the first direction (Yageta Annotated Fig. 7, third direction), and 
wherein the second current collecting tab includes a portion covered with the separator and a portion drawn out of the separator “30X”, since the tab starts below the sealing portion “36b” in a Z-direction such that a portion is covered with the separator and a portion is drawn out of the separator 
wherein the sealing portion “36a” bonds a first edge of the separator “30X” (See Yageta Annotated Fig. 7 below) at an uppermost side in the Y direction (Yageta Annotated Fig. 7) with a second edge of the separator “30X” at a-4-115901432.1 Appin No. 16/345,206Amdt date November 8, 2021Reply to Office action of August 9, 2021lowermost side in the Y direction (Yageta Annotated Fig. 7), 
wherein the first edge and the second edge are disposed on a side of the separator “30X” from which the first current collecting tab is drawn out (third direction, Yageta Annotated Fig. 7), 
wherein the first electrode “20-1” and the second electrode “10-1” are stacked (Yageta [0089]) between the uppermost side and the lowermost side in the Y direction, inside respectively the first insertion portion and the second insertion portion (Yageta Annotated Fig. 7).

    PNG
    media_image2.png
    568
    724
    media_image2.png
    Greyscale

Yageta Annotated Fig. 7 (Claim 6)

Response to Arguments
Applicant’s arguments, filed 11/08/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 over Iwasaki (US20140170451A1) in view of Nishikawa (US20130236767A1) have been fully considered and are persuasive, as these references do not teach the newly added limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 102 over Yageta as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721